           Case 2:20-cv-02291-GJP Document 10 Filed 08/21/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SHEET METAL WORKERS’
 HEALTH & WELFARE FUND                                      CIVIL ACTION
 OF LOCAL NO. 19, et al.,                                   NO. 20-2291
                    Plaintiffs,

                v.

 INVISION SIGN LLC,
                  Defendant.


                                           ORDER

      AND NOW, this 21st day of August 2020, upon consideration of Plaintiffs’

Renewed Motion for Damages, Attorneys’ Fees and Costs (ECF No. 8), and consistent

with the accompanying memorandum of law it is ORDERED that the motion is

GRANTED and JUDGMENT IS ENTERED against Defendant Invision Sign, LLC

and in favor of Plaintiffs Sheet Metal Workers’ Health & Welfare Fund of Local No. 19,

Sheet Metal Workers’ Annuity Fund of Local No. 19, Sheet Metal Workers’ Joint

Apprenticeship Fund of Philadelphia and Vicinity, Sheet Metal Workers’ Local 19 and

Gary Masino, Trustee Sheet Metal Workers’ Local 19 Benefit Funds for:

      1.       a principal delinquency in the amount of $3,932.40, $1,035.99 in interest

               and liquidated damages in the amount of $3,455.28, or a total of

               $11,776.67, together with

      2.       $535 in costs and $4,025 in attorneys’ fees; and

      3.       post-judgment interest to run thereon at the rate of 6% until paid in full,

               together with such additional reasonable attorneys’ fees and costs which
          Case 2:20-cv-02291-GJP Document 10 Filed 08/21/20 Page 2 of 2




                may be incurred in the collection and enforcement necessary to achieve

                satisfaction of the judgment in favor of Plaintiffs and against Defendant.1

        The Clerk of Court shall mark this case as CLOSED.

                                                               BY THE COURT:


                                                                /s/ Gerald J. Pappert
                                                               ________________________
                                                               GERALD J. PAPPERT, J.




1       In their proposed Order, Plaintiffs also ask the Court to order “that this Judgment may be
immediately registered in any Court of competent jurisdiction regardless of whether the time for
appeal has expired.” (Pls.’ Mot., Dkt. No. 8 at ECF No. 2.) However, registration of a judgment
before the time for appeal has expired requires a showing of “good cause.” See 28 U.S.C. § 1963 (“A
judgment in an action for the recovery of money or property entered in any . . . district court . . . may
be registered by filing a certified copy of the judgment in any other district . . . when the judgment
has become final by appeal or expiration of the time for appeal or when ordered by the court that
entered the judgment for good cause shown . . . .”); see also Great Am. Ins. Co. v. Stephens, No. 04-
3642, 2006 WL 2349991, at *2 (E.D. Pa. Aug. 11, 2006) (permitting Plaintiff to register judgment
“either an appeal has been filed or the time for filing an appeal has expired” only upon a showing of
“good cause”). Plaintiffs’ have not made the requisite showing.
